COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



JORGE SANCHEZ,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00244-CR

Appeal from the

County Court at Law No 1

of El Paso County, Texas 

(TC# 20070C09703) 


MEMORANDUM   OPINION

	Appellant, Jorge Sanchez attempts to appeal from his conviction, by guilty plea, of the
offense of possession of marijuana.  Finding that Appellant has not complied with Rule 25.2 of
the Texas Rules of Appellate Procedure, we dismiss the appeal.
	Rule 25.2(a)(2) governs the defendant's right to appeal in a criminal case, and requires
that the trial court enter a certification of the defendant's right of appeal in every case in which it
enters a judgment of guilt or other appealable order.  Tex.R.App.P. 25.2.  Likewise, Rule 25.2(d)
requires that the trial court certify whether the defendant has a right of appeal under Rule
25.2(a)(2).  Tex.R.App.P. 25.2(d).  An appellate court is required to dismiss an appeal if a
certification that shows the defendant's right of appeal has not been made a part of the appellate
record.  See Tex.R.App.P. 25.2(d).
	The record, in this case, does not include the trial court's certification of the defendant's
right to appeal as required by Rules 25.2(a)(2) and 25.2(d).  The clerk of this Court notified
Appellant by letter dated August 20, 2007, that a certification had not been filed, and requested
that Appellant file the certification within thirty days; otherwise, the appeal would be dismissed
pursuant to Rule 25.2(a)(2).  Appellant has not complied with the Court's request.  Accordingly,
the appeal is dismissed.  Tex.R.App.P. 25.2(d).



October 11, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)